ON RETURN TO REMAND
McMILLAN, Judge.
This cause was remanded to the circuit court of Mobile County for that Court to conduct a new sentencing proceeding because of a conflict in the record concerning the exact sentence the appellant received.
The trial court has now filed its return. The record indicates that resentencing proceedings were conducted in the presence of the appellant and that he was sentenced to seven years’ imprisonment for the unlawful distribution of a controlled substance, in violation of § 13A-12-211, Code of Alabama 1975. That sentence included five years’ imprisonment added as enhance*1250ment, pursuant to § 13A-12-250, Code of Alabama 1975.
AFFIRMED.
All Judges concur.